DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 5, 8-12, 15 and 20 are pending.
Claims 1, 2, 5, 8-12, 15 and 20 are rejected.
Claims 3, 4, 6, 7, 13, 14 and 16-19 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 discloses limitations having the same scope as the limitations disclosed in claim 11, i.e., the amount of the reducing agent is the same, the reaction temperature is the same, the reaction time is the same and the reducing agent is removed from the treated polythiol composition.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Rejection of claims 1, 2, 5, 8-12, 15 and 20 under 35 U.S.C. 103 as being unpatentable over Kehr et al. (US 3,700,574) in view of Moorhouse et al. (US 6,737,386 B1) or Ritter (US 6,166,159) and further in view of Okazaki et al. (EP 2 901 592)
Applicant's arguments filed April 23, 2021 have been fully considered but they are not persuasive.   
The Applicants argue that Kehr relates to a polyene-polythiol polymer composition not a polythiol composition for optical lens.  

The applicants argue that Kehr does not disclose a specific reducing agent or the range of active oxygen content.
This argument is not persuasive.  Kehr disclose use of antioxidants as additives to inhibit spontaneous oxygen-initiated curing (see the paragraph bridging columns 12 and 13).  
Moorhouse and Ritter each provide the basis for the use of sodium borohydride and sodium thiosulfate as the antioxidants/free-radical scavengers/stabilizers for scavenging free-radicals to prevent reactive oxygen species from being formed, or if formed to remove them, i.e., adjusting the content of active oxygen in the composition by treating the composition with either the reducing agent sodium borohydride or sodium thiosulfate.
The applicants argue that Kehr does not disclose the physical properties such as color coordinates and changes in viscosity.
This argument is not persuasive since the polythiol compositions of Kehr contain a free-radical scavenger within the claimed amounts they are also expected to have the claimed properties.  

This argument is not persuasive.  Moorhouse and Ritter disclose that sodium thiosulfate and sodium borohydride are known to be useful as antioxidants.  Thus, one having ordinary skill in the art in search of compounds known to be useful as antioxidants would have found the teachings of Morehouse and Ritter reasonably pertinent.  
The applicants’ argument that Okazaki is not combinable with Kehr, Moorhouse/Ritter is not persuasive. Okazaki discloses that ene-thiol compositions are useful for the manufacture of molded products such as optical resins.   The fact that Okazaki uses a different stabilizing agent does not negate this fact.
The applicants reference Hoyle et al.   However, the applicants did not list this document in an IDS.  37 CFR 1.98(b) requires a list of all patents, publications, applications, or other information submitted for consideration by the Office. Therefore, the reference has not been considered. 
For the above reasons claims 1, 2, 5, 8-12, 15 and 20 remain unpatentable under 35 U.S.C. 103 as being over Kehr et al. (US 3,700,574) in view of Moorhouse et al. (US 6,737,386 B1) or Ritter (US 6,166,159) and further in view of Okazaki et al. (EP 2 901 592).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 5, 8-12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kehr et al. (US 3,700,574) in view of Moorhouse et al. (US 6,737,386 B1) or Ritter (US 6,166,159) and further in view of Okazaki et al. (EP 2 901 592).
Kehr et al. disclose a photocurable liquid polyene-polythiol polymer composition, wherein additives such as antioxidants are added in order to inhibit spontaneous oxygen-initiated curing (see entire disclosure, in particular column 11, line 47 to column 13, line 5).  Suitable polythiols are disclosed in column 9, line 58 to column 10, line 61).  Prior to curing the curable polymer may be formulated in organic solvents (see column 10, lines 62-64).  Following application, curing in place to a solid resin or elastomer may be effected very rapidly or extremely slowly as desired by manipulation of the compounding ingredients and the method of curing (see column 10, lines 65-72).   The additives are usually preblended with the polyene or polythiol prior to or during the compounding step (see column 11, lines 48-54 and column 12, lines 45-54).  The additives are used in amount of up to 500 parts or more per 100 parts polymer by weight and preferably about 0.0005 to about 300 parts per 100 parts polymer by weight (see column 12, lines 60-64).  Since the polythiol composition of Kehr et al. is contacted with a free-radical scavenger, i.e, an antioxidant, within the claimed amounts it would be expected to have the claimed b* value, viscosity and byproduct content.  One useful compounding method includes mixing the ingredients in an ambient atmosphere (see the paragraph bridging columns 12 and 13).    In Example 74 antioxidants in benzene 
Kehr et al. differ from the instant claims in that Kehr et al. do not expressly disclose adjusting the content of active oxygen in the composition to 10 ppm or less.
However, one having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected that the content of active oxygen in the composition was 10 ppm or less, since Kehr et al. treat their polythiol composition with an antioxidant to prevent premature onset of curing for the purpose of obtaining a composition that may be stored for long periods of time.
Kehr et al. differ from the instant claims in that Kehr et al. do not expressly disclose using sodium thiosulfate or sodium borohydride as the free radical scavenger (antioxidant).
Moorhouse et al. disclose that sodium thiosulfate is a well-known free-radical scavenging compound (see the paragraph bridging column 5 and 6).  
Ritter discloses that sodium borohydride is known to be a free radical inhibitor (see column 3, lines 6-15).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the free radical scavenger of Kehr et al. could be replaced with sodium thiosulfate or sodium borohydride with a reasonable expectation of success, since Moorhouse et al. disclose that sodium thiosulfate is a well-known free radical scavenger (see the paragraph bridging column 5 and 6) and Ritter discloses that sodium borohydride is known to be a free radical inhibitor (see column 3, lines 6-15).  The selection of a known material based on its suitability for its 
Kehr et al. differ from the instant claims in that Kehr et al. do not expressly disclose that the polythiol composition is suitable for an optical lens.  However, Kehr et al. do disclose that their polythiol composition is suitable for making molded articles (see column 1, lines 25-30).
Okazaki et al. (EP 2 901 592) disclose that ene-thiol compositions are useful for the manufacture of molded products such as optical resins (see for instance paragraphs 0001-0003 and 0007
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the polythiol composition disclosed by Kehr et al. is suitable for use in making molded products such as optical resins, as disclosed by Okazaki et al., since the polythiol composition of Kehr et al. is a ene-thiol composition (see for instance column 9, lines 50-57) and Okazaki et al. disclose that ene-thiol compositions are useful for the manufacture of molded products such as optical resins.
Kehr et al. differ from the instant claims in that Kehr et al. do not expressly disclose removing the reducing agent from the polythiol composition to produce a polythiol composition suitable for an optical lens.  However, since Kehr et al. treat their polythiol composition with an antioxidant to prevent premature onset of curing for the purpose of obtaining a composition that may be stored for long periods of time.  The skilled artisan would be motivated to remove the antioxidant when the artisan is ready to cure the polythiol composition to the polythioether-polyurethane product.   
Claims 1, 2, 5, 8, 10-12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 5,834,621).
Yamamoto et al. disclose a process for preparing a polythiol composition that suitable for an optical lens (see entire disclosure, in particular the Technical Field).   Yamamoto et al. implicitly teach adjusting the content of active oxygen in the polythiol composition to10 ppm or less, since Yamamoto et al. disclose adding a reducing agent, such as sodium borohydride, to prevent thiol group oxidation under alkaline conditions (see column 8, lines 37-39;  column 9, lines 42-43; and Examples 4-6).   The reducing agent, the reaction temperature and the reaction time are within the claimed ranges (see column 5, lines 48-53; column 8, lines 34-40; column 9, lines 39-52; and Examples 4-6).  The polythiol composition may comprise a bi or higher functional polythiol (see for instance column 5, lines 21-31).   The polythiol composition will reasonably expected to  have Lab color space, viscosity and byproducts within the claimed range, since it made by a similar method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takenosita et al. (US 5,047,576) disclose a polymerizable vinyl compound having a polythioether skeleton, which has excellent storage stability.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699